Citation Nr: 0740154	
Decision Date: 12/20/07    Archive Date: 12/26/07

DOCKET NO.  03-03 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

Entitlement to initial evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD) prior to March 4, 2005.

Entitlement to a rating in excess of 70 percent for PTSD from 
March 4, 2005.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran had active military service from August 1965 to 
August 1967.  Service personnel records in the veteran's 
claims file verify his status as a combat veteran, 
specifically his receipt of the Purple Heart.  See 38 
U.S.C.A. § 1154(b) (West 2002).

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision by the Baltimore, 
Maryland Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted service connection and assigned 
an initial 10 percent rating for PTSD, effective December 28, 
2001.  Thereafter, the veteran perfected an appeal as to the 
initial evaluation assigned for his service-connected PTSD 
disability.

In a November 2002 rating decision, the RO increased the 
veteran's evaluation for PTSD to a 30 percent rating, also 
effective December 28, 2001.  In July 2003, the veteran 
testified during a personal hearing before a Veterans Law 
Judge (VLJ).  A copy of the transcript of that hearing is of 
record.

In 2004, the veteran relocated to North Carolina.  In January 
2004 and November 2005, the Board remanded this matter to the 
RO via the Appeals Management Center (AMC) for additional 
development.  

In a January 2007 rating decision, the Winston-Salem, North 
Carolina RO increased the veteran's evaluation for PTSD to a 
70 percent rating, effective March 4, 2005.  The issue of 
entitlement to a higher disability evaluation based upon an 
initial grant of service connection remains before the Board.  
See AB v. Brown, 6 Vet. App. 35 (1993); Fenderson v. West, 12 
Vet. App. 119 (1999).

In an October 2007 letter, the Board notified the veteran 
that the VLJ who conducted the July 2003 hearing was no 
longer employed by the Board and informed him of his right to 
another Board hearing.  In a November 2007 statement, the 
veteran indicated that he did not wish to appear at a 
hearing.  Thus, the Board will proceed with appellate review.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Competent medical evidence demonstrates that for the time 
period prior to March 4, 2005, PTSD was manifested by no more 
than an occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal).

3.  Competent medical evidence demonstrates that beginning 
March 4, 2005, PTSD is manifested by total occupational 
impairment.


CONCLUSIONS OF LAW

1.  Prior to March 4, 2005, the criteria for a rating in 
excess of 30 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2007).

2.  Beginning March 4, 2005, the criteria for a 100 percent 
rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the veteran's claim for service connection for 
PTSD was received on December 28, 2001.  In a July 2002, the 
RO granted service connection for PTSD and assigned an 
initial 10 percent rating, effective December 28, 2001.  
Following his appeal of the award of a 10 percent disability 
rating for PTSD, the veteran was notified of the provisions 
of the VCAA by the RO and Appeals Management Center (AMC) in 
correspondence dated in February 2004, August 2004, December 
2005, and March 2006.  These letters notified the veteran of 
VA's responsibilities in obtaining information to assist the 
veteran in completing his claim, identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and requested that the veteran send in any 
evidence in his possession that would support his claim.  
Thereafter, the claim was reviewed and a supplemental 
statement of the case was issued in January 2007.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Mayfield v. Nicholson (Mayfield 
III), 07-7130 (Fed. Cir. September 17, 2007).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to this matter was provided in March 
2006.

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service medical records and all relevant VA treatment records 
pertaining to his service-connected PTSD disorder have been 
obtained and associated with his claims file.  He has also 
been provided with contemporaneous VA medical examinations to 
assess the current state of his psychiatric disability.  
Furthermore, he has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained.  
The veteran has been notified of the evidence and information 
necessary to substantiate his claim, and he has been notified 
of VA's efforts to assist him.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  As a result of the development that 
has been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating his claim.  
Laws and Regulations

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2007) (Schedule).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2007).  

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2007).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2007).  

Where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required. See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The veteran is presumed to be seeking the maximum 
benefit allowed by law and regulation.  See AB v. Brown, 6 
Vet. App. 35, (1993).

In this case, the RO assigned a 30 percent rating for the 
veteran's service-connected PTSD pursuant to 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2007).  In a January 2007 rating 
decision, the RO assigned a 70 percent rating for the 
veteran's service-connected PTSD, effective March 4, 2005.
General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)
30
38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Richard v. Brown, 9 Vet. App. 
266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32).  

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness.  Do not 
include impairment in functioning due to physical (or 
environmental) limitations.

60
?
? 
51
Moderate symptoms (e.g., flat affect and 
	ROBERT A. WATSON	


DOCKET NO.  03-03 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

Entitlement to initial evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD) prior to March 4, 2005.

Entitlement to a rating in excess of 70 percent for PTSD from 
March 4, 2005.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran had active military service from August 1965 to 
August 1967.  Service personnel records in the veteran's 
claims file verify his status as a combat veteran, 
specifically his receipt of the Purple Heart.  See 38 
U.S.C.A. § 1154(b) (West 2002).

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision by the Baltimore, 
Maryland Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted service connection and assigned 
an initial 10 percent rating for PTSD, effective December 28, 
2001.  Thereafter, the veteran perfected an appeal as to the 
initial evaluation assigned for his service-connected PTSD 
disability.

In a November 2002 rating decision, the RO increased the 
veteran's evaluation for PTSD to a 30 percent rating, also 
effective December 28, 2001.  In July 2003, the veteran 
testified during a personal hearing before a Veterans Law 
Judge (VLJ).  A copy of the transcript of that hearing is of 
record.

In 2004, the veteran relocated to North Carolina.  In January 
2004 and November 2005, the Board remanded this matter to the 
RO via the Appeals Management Center (AMC) for additional 
development.  

In a January 2007 rating decision, the Winston-Salem, North 
Carolina RO increased the veteran's evaluation for PTSD to a 
70 percent rating, effective March 4, 2005.  The issue of 
entitlement to a higher disability evaluation based upon an 
initial grant of service connection remains before the Board.  
See AB v. Brown, 6 Vet. App. 35 (1993); Fenderson v. West, 12 
Vet. App. 119 (1999).

In an October 2007 letter, the Board notified the veteran 
that the VLJ who conducted the July 2003 hearing was no 
longer employed by the Board and informed him of his right to 
another Board hearing.  In a November 2007 statement, the 
veteran indicated that he did not wish to appear at a 
hearing.  Thus, the Board will proceed with appellate review.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Competent medical evidence demonstrates that for the time 
period prior to March 4, 2005, PTSD was manifested by no more 
than an occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal).

3.  Competent medical evidence demonstrates that beginning 
March 4, 2005, PTSD is manifested by total occupational 
impairment.


CONCLUSIONS OF LAW

1.  Prior to March 4, 2005, the criteria for a rating in 
excess of 30 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2007).

2.  Beginning March 4, 2005, the criteria for a 100 percent 
rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the veteran's claim for service connection for 
PTSD was received on December 28, 2001.  In a July 2002, the 
RO granted service connection for PTSD and assigned an 
initial 10 percent rating, effective December 28, 2001.  
Following his appeal of the award of a 10 percent disability 
rating for PTSD, the veteran was notified of the provisions 
of the VCAA by the RO and Appeals Management Center (AMC) in 
correspondence dated in February 2004, August 2004, December 
2005, and March 2006.  These letters notified the veteran of 
VA's responsibilities in obtaining information to assist the 
veteran in completing his claim, identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and requested that the veteran send in any 
evidence in his possession that would support his claim.  
Thereafter, the claim was reviewed and a supplemental 
statement of the case was issued in January 2007.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Mayfield v. Nicholson (Mayfield 
III), 07-7130 (Fed. Cir. September 17, 2007).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to this matter was provided in March 
2006.

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service medical records and all relevant VA treatment records 
pertaining to his service-connected PTSD disorder have been 
obtained and associated with his claims file.  He has also 
been provided with contemporaneous VA medical examinations to 
assess the current state of his psychiatric disability.  
Furthermore, he has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained.  
The veteran has been notified of the evidence and information 
necessary to substantiate his claim, and he has been notified 
of VA's efforts to assist him.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  As a result of the development that 
has been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating his claim.  
Laws and Regulations

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2007) (Schedule).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2007).  

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2007).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2007).  

Where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required. See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The veteran is presumed to be seeking the maximum 
benefit allowed by law and regulation.  See AB v. Brown, 6 
Vet. App. 35, (1993).

In this case, the RO assigned a 30 percent rating for the 
veteran's service-connected PTSD pursuant to 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2007).  In a January 2007 rating 
decision, the RO assigned a 70 percent rating for the 
veteran's service-connected PTSD, effective March 4, 2005.
General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)
30
38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Richard v. Brown, 9 Vet. App. 
266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32).  

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness.  Do not 
include impairment in functioning due to physical (or 
environmental) limitations.

60
?
? 
51
Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts 
with peers or co-workers).
50
?
41
Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or 
school functioning (e.g., no friends, unable to keep 
a job).

The symptoms listed in Diagnostic Code 9411 are not intended 
to constitute an exhaustive list, but rather serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When all the 
evidence is assembled, the determination must be made as to 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).



Factual Background

VA treatment notes dated in November and December 2001 
indicate that the veteran was brief enrolled in a VA 
Substance Abuse Rehabilitation Program (SARP) until he joined 
Alcoholics Anonymous (AA).  These treatment notes reflected 
that the veteran was married with children, abused alcohol, 
experienced trouble with violent behavior, and has 
flashbacks, intrusive thoughts, and nightmares.

During a March 2002 VA psychiatric examination, the veteran 
complained of current psychiatric symptoms including sleep 
disturbance, nightmares, flashbacks, isolative behavior, and 
avoidance behavior.  It was noted that the veteran had 
retired from the police department after 24 years of service 
and had been married for 32 years.  He further indicated that 
he was currently employed as a part-time security officer for 
the Department of Justice.  Mental status examination 
findings were noted as alert, mildly depressed mood and 
affect, good judgment and insight, no psychotic process, and 
no cognitive or memory impairment.  The diagnosis was combat 
related PTSD, and a GAF score of 65 was assigned.  

During his July 2003 hearing, the veteran testified that he 
suffers from sleep disturbance, flashbacks, nightmares, a 
quick temper, anger, and panic attacks.  He indicated that he 
had retired from the police department due to his service-
connected leg and PTSD disabilities.  While the veteran 
reported that he currently worked 32 hours a week as a 
security officer, he also indicated that he has problems with 
his supervisor, problems with his wife, and attends AA 
meetings.

Additional VA treatment notes from the Vet Center dated from 
October 2001 to September 2004 indicate that the veteran 
attended PTSD group and individual therapy sessions.  In an 
October 2001 Vet Center intake assessment, the veteran 
complained of sleep disturbance and symptoms related to PTSD.  
The examiner indicated that the veteran had no suicidal or 
homicidal ideation, delusions, hallucinations, or 
disorganized thinking.  It was further noted that the veteran 
had average appetite and energy, cordial manner, average 
intelligence, clear speech, orientation, normal memory, and 
normal self perception as well as problem solving skills.  In 
a September 2004 treatment note, the veteran indicated that 
he was resigning from his job in two weeks and relocating to 
North Carolina.

During a March 2005 VA psychiatric examination, the veteran 
complained of current psychiatric symptoms including sleep 
disturbance, frequent nightmares, intrusive thoughts, 
repeated flashbacks, depressed mood, generalized anxiety, 
difficulty concentrating, irritability, poor attention span, 
night sweats, suicidal ideation without attempt, exaggerated 
startle response, insomnia, social withdrawal, and avoidance 
behavior.  The veteran further indicated that he was not 
working due to his emotional difficulties, had few friends, 
had limited activities or hobbies, had problems with his 
wife, and remained distant from family.  On mental status 
examination, the veteran was described as alert, withdrawn, 
average intelligence, normal speech, no looseness of 
associations or flights of ideas, no recent or remote memory 
deficits, impaired attention and concentration, no delusions 
or hallucinations, coherent and logical thought processes, 
appropriate affect, no obsessive or ritualistic behaviors, 
anger problems, poor impulse control, no active suicidal or 
homicidal ideation, and intact insight and judgment.

The examiner reported that the veteran's current psychosocial 
functioning was impaired, as he continued to struggle with 
socioeconomic status due to severe psychological symptoms, 
was unable to effectively cope with daily stresses, and got 
easily overwhelmed.  The examiner opined that the veteran was 
not employable and had permanent disability due to his PTSD 
symptoms.  It was further noted that the veteran's PTSD 
symptoms caused significant impairment in social, 
occupational, and interpersonal spheres, social isolation, 
and an inability to talk to others about problems.  The 
diagnosis was chronic PTSD, and a GAF score of 45 was 
assigned.  

VA treatment records dated from July 2006 to October 2006 
reflect continued treatment for PTSD.  In a July 2006 VA 
psychiatric consult, the veteran complained of current 
psychiatric symptoms including sleep disturbance, frequent 
nightmares, intrusive thoughts, decreased interest and 
participation in significant activities, flashbacks, 
depressed mood, generalized anxiety, difficulty 
concentrating, irritability, angry outbursts, hypervigilance, 
exaggerated startle response, insomnia, feeling detached, 
sense of a foreshortened future, panic attacks, and avoidance 
behavior.  On mental status examination the veteran was 
described as oriented, depressed and irritable mood, anxious, 
congruent affect, no auditory or visual hallucinations, no 
lethal ideation, no obsessive or compulsive symptoms, and 
stereotyped and circumstantial speech.  It was noted that the 
veteran had difficulty holding a job due relationship 
problems, angry outbursts, and mood irritability.  The 
examiner indicated that the veteran had short and long term 
memory impairment as well as exhibited symptoms of panic 
attacks.  The diagnosis was PTSD, and a GAF score of 41 was 
assigned.  An October 2006 treatment note reflected diagnoses 
of PTSD and panic disorder with agoraphobia.  

During a December 2006 VA fee-basis psychiatric examination, 
the veteran complained of current psychiatric symptoms 
including sleep disturbance, frequent nightmares, intrusive 
thoughts, flashbacks, exaggerated startle response, 
hypervigilance,  insomnia, social withdrawal, isolative 
behavior, extreme problems with anger, irritability, and 
avoidance behavior.  The veteran further indicated that he 
has not worked since 2004 and has been married for 37 years.  
Mental status examination findings were noted as oriented, 
appropriate appearance and hygiene, normal speech and 
communication, thought processes within normal limits, memory 
intact, normal concentration, no panic attacks, delusions or 
hallucinations, no suicidal or homicidal ideation, and good 
insight and judgment.

The examiner reported that the veteran's PTSD caused 
occupational and social impairment.  It was further noted 
that the veteran has an impaired ability to function around 
other people, totally isolates himself, and has frequent and 
intrusive memories that interfere with his ability to 
concentrate and finish tasks.  The examiner opined that the 
veteran's PTSD symptoms were so severe that he was unable to 
work, was unable to establish and maintain effective work and 
social relationships due to poor sleep, frequent intrusive 
memories, and flashbacks, and had an intermittent inability 
to perform recreational and leisure pursuits.  However, it 
was noted that he could manage his own benefits, and perform 
all activities of daily living, understood simple and complex 
commands, was not a danger to himself or others, and 
maintained a family role function.  The diagnosis was PTSD, 
and a GAF score of 45 was assigned.  

Analysis

After a review of the evidence, the Board has determined that 
the veteran's PTSD disorder symptomatology continues to meet 
or more nearly approximate the severity of occupational and 
social impairment contemplated for the 30 percent rating 
assigned prior to March 4, 2005 under the criteria in 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2007).  See 38 C.F.R. § 
4.7 (2007).

Based upon the evidence of record, the Board finds that prior 
to March 4, 2005, the veteran's service-connected PTSD was 
manifested by no more than occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal).

Objective medical evidence of record during this time period 
reflects that the veteran's PTSD has been manifested by 
mildly depressed mood, anger, sleep disturbance, nightmares, 
flashbacks, isolative behavior, and avoidance behavior.  
These symptoms are reflective of occupational and social 
impairment no greater than what is contemplated in the 
currently assigned 30 percent disability rating.

At no point has the veteran's PTSD symptomatology met the 
criteria for a rating in excess of 30 percent during this 
time period.  The assignment of a 50 percent rating is 
warranted for occupational and social impairment with reduced 
reliability and productivity, due to certain symptoms.  
Evidence of record indicates that the veteran was employed 
until September 2004 and resigned from his job to relocate to 
North Carolina.  However, objective medical findings do not 
indicate that he resigned from employment in September 2004 
or is unemployable due to his PTSD disability during this 
time period.  While evidence of record dated during this time 
period indicates that the veteran exhibits isolative and 
avoidance behaviors, it also reflects that the veteran was 
able to maintain family relationships, has a cordial manner, 
actively participated in group therapy, and actively pursued 
traveling as well as relocating to North Carolina.  

The Board also notes that the veteran does not have flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once per week; difficulty in 
understanding complex commands; impairment of memory; 
impaired judgment; impaired abstract thinking; or other 
symptoms that are characteristic of a 50 percent rating.  The 
veteran has some documented symptoms of mildly depressed mood 
and difficulty in interpersonal relationships as well as some 
subjective complaints of anger and panic attacks.  However, 
these complaints and documented symptoms have not been shown 
to affect the veteran on a continuous basis and/or to limit 
his ability to function independently on a daily basis during 
this time period.  Further, the assigned GAF score of 65 is 
indicative moderate symptomatology and moderate difficulty in 
social and occupational functioning.  

Finally, the Board notes that objective medical findings also 
do not support the assignment of a 70 percent evaluation for 
this time period, as evidence of record clearly does not 
indicate that the veteran's PTSD symptomatology is productive 
of social and occupational impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood.

In conclusion, the Board finds that the veteran's PTSD 
symptoms are adequately accounted for in the assigned 
disability rating of 30 percent for the time period prior to 
March 4, 2005, for PTSD of moderate severity.  On the basis 
of the cumulative objective evidence, the Board finds that 
the criteria for an initial disability rating in excess of 30 
percent have not been met during this time period.

The Board has considered staged ratings, under Fenderson v. 
West, 12 Vet. App. 119 (1999), but concludes that no 
additional staged ratings are warranted during this time 
period.  Based on the foregoing reasons, the assignment of a 
rating in excess of 30 percent prior to March 4, 2005 for the 
veteran's service-connected PTSD is not warranted.

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder that would take the veteran's 
case outside the norm so as to warrant an extraschedular 
rating.  The Board notes that the assignment of the 30 
percent rating prior to March 4, 2005 represents a moderate 
degree, but less than marked, interference with employment 
consistent with the evidence of record.  Consequently, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under 38 C.F.R. § 3.321, is 
not warranted for this time period.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996).

However, the Board finds that from March 4, 2005, the 
veteran's PTSD more nearly approximates the criteria for the 
assignment of a 100 percent disability rating.  In March 2005 
and December 2006 examination reports, both examiners clearly 
opined that the veteran was unemployable due to the severity 
of his PTSD symptomatology.  In the March 2005 VA examination 
report, the examiner also indicated that the PTSD caused 
significant impairment in social and interpersonal spheres as 
well as social isolation.  Further, the assigned GAF scores 
of 41 and 45 are also indicative severe symptomatology and 
serious difficulty in social and occupational functioning.  
The March 2005 and December 2006 examination reports as well 
as additional VA treatment notes dated during this time 
period also detail PTSD symptomatology including short and 
long term memory impairment, poor impulse control, an 
inability to cope with daily stresses, extreme problems with 
anger, sense of a foreshortened future, an impaired ability 
to function around other people, and frequent and intrusive 
memories that interfere with his ability to concentrate and 
finish tasks.  Therefore, to this extent the appeal is 
granted.




ORDER

Entitlement to a rating in excess of 30 percent for PTSD 
prior to March 4, 2005, is denied.

Entitlement to a 100 percent rating for PTSD effective from 
March 4, 2005, is granted, subject to the regulations 
governing the payment of monetary awards.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


